        Case 1:20-cv-04695-LTS-JLC Document 44 Filed 07/16/20 Page 1 of 2


                                                                                                    7/16/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
WELLS FARGO BANK, N.A.,                                       :

                                   Plaintiff,                :     Case No. 1:20-cv-04695-LTS-JLC

                 v.                                          :
                                                                   ORDER GRANTING EX PARTE
BOUCHARD TRANSPORTATION CO,                                   :    UNOPPOSED MOTION
INC., in personam; M/V EVENING                                     TO INTERVENE PURSUANT
STAR, her engines, tackle, furniture,                         :    TO FED. R.CIV. P. 24(a)(2),
apparel, appurtenances, etc. in rem                                FOR ISSUANCE OF A
BARGE B. NO. 250, her engines, tackle,                        :    WARRANT OF ARREST OF
furniture, apparel, appurtenances, in rem                          M/V EVENING STAR AND
--------------------------------------------------------------X    BARGE B. NO. 250 AND FOR
BILLYBEY MARINA SERVICES, LLC,                                :    ALTERNATIVE SERVICE
                                                                   OF WARRANT OF ARREST
                 Intervening Plaintiff,                      :

                 v.                                          :

Bouchard Transportation Co., Inc., Tug Evening                 :
Star Corp. and B. No. 250 Corp., in personam, and
M/V EVENING STAR, IMO number 9629768,                          :
Official number 1234828, her engines, apparel,
furniture, equipment, appurtenance, tackle, etc.,              :
and BARGE B. NO. 250, in rem,
                                                               :
                                    Defendants.
---------------------------------------------------------------X

        Upon the Ex Parte and Unopposed Motion of Intervening Plaintiff, Billybey Marina

Services, LLC, (“Billybey” or “Intervening Plaintiff”) for this Court to (1) grant leave to

intervene as of right under Fed. R. Civ. P. 24(a)(2), and permit the filing of the Verified

Intervening Complaint; (2) issue warrants of arrest of the M/V EVENING STAR and BARGE B.

No 250, in rem (“Vessels”) pursuant to Federal Supplemental Admiralty and Maritime Rule C;

and (3) order alternative service due to the U.S. Marshal’s unavailability and because the Vessels
         Case 1:20-cv-04695-LTS-JLC Document 44 Filed 07/16/20 Page 2 of 2




have been arrested and are in the hands of the Substitute Custodian, National Maritime Services,

Inc.

NOW, THEREFORE, IT IS HEREBY ORDERED:

         1. Intervening Plaintiff shall have leave to intervene in this action;

         2. The Verified Intervening Complaint filed with the Intervening Plaintiff’s motion shall

be docketed in this action;

         3. The Clerk shall issue the Warrant of Arrest for the Vessels M/V EVENING STAR and

BARGE B. No. 250, in rem; and,

         4. The Intervening Plaintiff’s motion for alternative service is granted and the Warrant for

Arrest, Intervening Complaint and this Court’s Order shall be deemed to be served on the

Vessels when issued by the Clerk and posted on the Court’s docket and thereby served by Notice

of Electronic Filing to counsel of each party in this action.


SO ORDERED

this 16 day of July, 2020




LEGAL\47211808\1 18138.0001.000/481314.000




                                                    2
